          Case 2:21-cv-00134-GMN-NJK Document 112 Filed 07/26/21 Page 1 of 3




 1
 2
 3                              UNITED STATES DISTRICT COURT
 4                                      DISTRICT OF NEVADA
 5
     TONY NGUYEN,
 6                                                          Case No. 2:21-cv-00134-GMN-NJK
               Plaintiff,
 7                                                                         ORDER
     v.
 8                                                               [Docket Nos. 90, 101, 105]
     ISLAMIC REPUBLIC OF IRAN, et al.,
 9
               Defendants.
10
11         Pending before the Court are Plaintiff’s motions to strike. Docket Nos. 90, 101, 105. Apart
12 from requesting that different documents be stricken, the motions are nearly identical and provide
13 the same arguments for striking certain documents. The Court has considered Plaintiff’s motions
14 and Defendants’ declarations in response thereto. 1 See Docket Nos. 90, 101, 105, 98, 102, 107.
15 No further briefing is needed. The motions are properly resolved without a hearing. See LR 78-
16 1.
17         The Court has authority to strike an improper filing under its inherent power to control its
18 docket. See, e.g., Ready Transp., Inc. v. AAR Mfg., Inc., 627 F.3d 402, 404 (9th Cir. 2010).
19 “Motions to strike under the [Court’s] inherent power . . . are wholly discretionary.” Jones v.
20 Skolnik, 2015 WL 685228, at *2 (D. Nev. Feb. 18, 2015). In deciding whether to exercise that
21 discretion, courts consider whether striking the filing would “further the overall resolution of the
22 action,” and whether the filer has a history of excessive and repetitive filings that have complicated
23 proceedings. Id. Courts are reluctant to strike material without some showing of prejudice by the
24 moving party. Cf. Roadhouse v. Las Vegas Metro. Police. Dep’t, 290 F.R.D. 535, 543 (D. Nev.
25 2013) (addressing motion to strike filed pursuant to Fed. R. Civ. P. 12(f)).
26
27         1
            The proper course of action is for parties to file a response in opposition to a motion and
   a reply in support of a motion, not declarations. See LR 7-2(b). The Court expects strict
28 compliance with the Court’s Local Rules in the future.

                                                     1
          Case 2:21-cv-00134-GMN-NJK Document 112 Filed 07/26/21 Page 2 of 3




 1         All motions filed in this Court “must be supported by a memorandum of points and
 2 authorities.” LR 7-2(a). Plaintiff’s motions fail to comply with this requirement. 2 See Docket
 3 No. 83. “The failure of a moving party to file points and authorities in support of the motion
 4 constitutes a consent to the denial of the motion.” LR 7-2(d).
 5         However, even if Plaintiff had supported the instant motions with memorandums of points
 6 and authorities, the Court is not convinced that the requested relief is warranted. Plaintiff submits
 7 that striking the indicated documents is appropriate because Hoang Huy Tu is not a licensed
 8 attorney and, therefore, cannot appear as counsel for Defendants in this case. See Docket Nos. 90
 9 at 4, 101 at 4, 105 at 4. Plaintiff further submits that his requests are warranted because Defendants
10 Ngoc Bich Nguyen and Bich An Nguyen cannot represent themselves in this action. See Docket
11 Nos. 90 at 4, 101 at 4, 105 at 4. Plaintiff’s motions, however, fail to provide any factual basis for
12 his allegations. The State Bar of California website lists Mr. Tu as an active member of the
13 California bar, with no indication that his license has been revoked. 3 Further, Defendants Ngoc
14 Bich Nguyen and Bich An Nguyen have appeared in the instant case, see Docket Nos. 47, 48, and
15 may proceed pro se in this action if they so choose. See Excedis Corp. v. Bollman, 2018 WL
16 4279215, at *2 (D. Nev. July 9, 2018) (“[A]n individual can conduct his or her own case
17 personally”).
18         Plaintiff’s requested relief is also unwarranted based on a review of the documents he asks
19 the Court to strike. Plaintiff asks the Court to strike Defendants’ motion to stay discovery. Docket
20 No. 90 at 3; see also Docket No. 78 (motion to stay discovery). The Court, however, granted
21
22
23         2
             Plaintiff attaches to his motions a set of legal authorities, but fails to explain how these
   authorities support his requests. See Docket Nos. 90 at 32–35, 101 at 32–35, 105 at 32–35. While
24 the Court liberally construes Plaintiff’s filings as he is proceeding pro se, see Erickson v. Pardus,
   551 U.S. 89, 94 (2007), it will not manufacture arguments for Plaintiff. See Greenwood v. FAA,
25 28 F.3d 971, 977 (9th Cir. 1994) (“We review only issues which are argued specifically and
   distinctly in a party’s opening brief”).
26
           3
             “[T]he court can take judicial notice of ‘public records and government documents
27 available from reliable sources on the Internet, such as websites run by governmental agencies.’”
   Romero v. Securus Tech., Inc., 216 F. Supp. 3d 1078, 1084 n.1 (S.D. Cal. 2016) (quoting Gerritsen
28 v. Warner Bros. Entm’t Inc., 112 F. Supp. 3d 1011, 1033 (C.D. Cal. 2015)).

                                                     2
          Case 2:21-cv-00134-GMN-NJK Document 112 Filed 07/26/21 Page 3 of 3




 1 Defendants’ motion to stay discovery. See Docket No. 88. Striking this motion, therefore, is not
 2 warranted.
 3         Further, Plaintiff asks the Court to strike several of Defendants’ declarations. Docket Nos.
 4 90 at 3, 101 at 3, 105 at 3; see also Docket Nos. 85, 96, 97, 98, 99, 100, 102, 103 (declarations).
 5 Defendants filed their declarations at Docket Nos. 85, 97, 98, 100, and 102 to oppose motions
 6 Plaintiff himself filed. A party is entitled to oppose a motion. See LR 7-2(b). The Court,
 7 therefore, finds that striking these declarations is not warranted. See Weinstein v. Meritor, Inc.,
 8 2020 WL 1033550, at *7 (D. Nev. Mar. 3, 2020). Defendants filed their declaration at Docket No.
 9 96 and its duplicate at Docket No. 99 in response to Plaintiff’s declaration in support of his motion
10 for sanctions. See Docket Nos. 83 (motion for sanctions), 93 (Plaintiff’s declaration). Parties may
11 not file supplemental briefs without the Court’s leave, and the Court may strike supplemental
12 filings made without its leave. See LR 7-2(g). Plaintiff’s request, however, does not rely on Local
13 Rule 7-2(g) and, in any event, the Court did not consider Defendants’ supplemental declarations
14 in resolving Plaintiff’s motion for sanctions. As a result, the Court finds that Plaintiff cannot show
15 the prejudice required to strike these supplemental declarations. Finally, Plaintiff asks the Court
16 to strike Defendants’ declaration at Docket No. 103, which supplements Defendants’ pending
17 motions to dismiss. See Docket Nos. 48, 69 (motions to dismiss). Plaintiff, however, fails to
18 establish what prejudice, if any, this declaration causes.
19         Accordingly, Plaintiff’s motions to strike, Docket Nos. 90, 101, 105, are hereby DENIED.
20         IT IS SO ORDERED.
21         Dated: July 26, 2021
22                                                                ______________________________
                                                                  Nancy J. Koppe
23                                                                United States Magistrate Judge
24
25
26
27
28

                                                     3
